Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/23/2021 was filed after the mailing date of the application on 12/2/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 12/22/2020 was filed after the mailing date of the application on 12/2/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In particular, claims 10-15 claims "One of more computer-readable media collectively...” See Applicant’s Specification (paragraph 101); and is thus non-statutory for that reason (i.e., “some or all of the components of the computing device 400 and Rulebook-related manager 422 may be implemented or provided in other manners, such as at least partially in firmware and/or hardware, including, but not limited to one or more application-specific integrated circuits (“ASICs”), standard integrated circuits, controllers (e.g., by executing appropriate instructions, and including microcontrollers and/or embedded controllers), field-programmable gate arrays (“FPGAs”), complex programmable logic devices (“CPLDs”), and the like.…”). The medium claim is evidence that the claim could be software. The software claimed as computer listings per se, i.e., the descriptions or expressions of the programs are not physical "things". They are neither computer components nor statutory process, as they are not "acts" being performed. Such claimed computer program (software) does not define any structural and functional interrelationships between the computer program and other elements of a computer, which permit the computer program's functionality to be realized. As such, software (functional descriptive material) per se not claimed as embodied/encoded in computer- readable media is not statutory for that reason (i.e., "When functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized"). Software by itself is not capable of causing functional change in the computer (transform underlying claimed subject matter to a different state or thing), nor machine (not tied to another statutory class, such as a particular apparatus), nor manufacture, nor composition of matter (i.e., tangible "thing" or) and therefore non-statutory.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ericson (US Patent Pub. 2020/0213298) in view of Fukuda (US Patent Pub. 2020/0065523).

As per claims 1 and 10: Ericson discloses a computer-implemented method for performing networked transaction with proof of honesty, the method comprising (see abstract):
generating an identity credential for a first user based, at least in part, on an underlying secret associated with the first user (See abstract; An identity confirmation request may be generated, which may include a picture of a user that should be performing the authentication, such as a user owning the device or account that is being accessed);
conveying, to a second user, proof of honesty of the first user in accordance with one or more Rulebooks, wherein the proof of honesty of the first user is based, at least in part, on the augmented identity credential for the first user (Paragraph 31; Database 116 may include an access request, entered authentication credentials (e.g., a username/password), a message that may be transmitted to second user device 120, and/or an identity confirmation result); and
causing performance of a transaction between the first user and the second user based, at least in part, on the proof of honesty of the first user (Paragraph 18; in order to proceed with electronic transaction processing, the service provider may calculate a risk in proceeding with the transaction based on the identity data detected of the user using the first device).
However, Ericson does not specifically disclose augmenting the identity credential for the first user with one or more Rulebook credentials (See Fukuda; Paragraph 85; mapping the rule to the ID of the user and the ID of the selected bot);
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, having the teachings of Ericson and Fukuda in it’s entirety, to modify the technique of Ericson for identity confirmation request may be generated by adopting Fukuda's teaching for mapping the rule to the ID of the user and the ID of the selected bot. The motivation would have been to improve performing networked transaction with proof of honesty.
As per claims 2: The method of claim 1, wherein the underlying secret associated with the first user includes an alphanumerical string (Paragraph 31; Database 116 may include an access request, entered authentication credentials (e.g., a username/password), a message that may be transmitted to second user device 120, and/or an identity confirmation result).
As per claim 3: The method of claim 1, wherein the identity credential for the first user includes a decentralized anonymous credential (Paragraph 31; Database 116 may include an access request, entered authentication credentials (e.g., a username/password), a message that may be transmitted to second user device 120, and/or an identity confirmation result).
As per claims 4 and 14: The method of claim 1, further comprising obtaining the one or more Rulebook credentials from one or more Rulebook hosts (See Fukuda; Paragraph 85; mapping the rule to the ID of the user and the ID of the selected bot).
As per claim 5: The method of claim 4, wherein obtaining the one or more Rulebook credentials comprises generating one or more identifiers each associating the first user’s identity with a distinct rule of a Rulebook (See Fukuda; Paragraph 94; filtering rule updating unit 60 sets a filter type looser than the filter type for the sensitive information of the other categories, for the sensitive information of the acquaintance category).
As per claim 6: The method of claim 5, wherein generating one or more identifiers each associating the first user's identity with a distinct rule of a Rulebook is based, at least in part, on an identifier of the distinct rule (Paragraph 31; Database 116 may include an access request, entered authentication credentials (e.g., a username/password), a message that may be transmitted to second user device 120, and/or an identity confirmation result).
As per claim 7: The method of claim 4, wherein generating the one or more identifiers comprises computationally imposing a domain descriptor associated with a rule onto the underlying secret associated with the first user (See Fukuda; Paragraph 94; filtering rule updating unit 60 sets a filter type looser than the filter type for the sensitive information of the other categories, for the sensitive information of the acquaintance category).
As per claim 8: The method of claim 1, further comprising obtaining proof of honesty of the second user in accordance with one or more Rulebooks (Paragraph 31; Database 116 may include an access request, entered authentication credentials (e.g., a username/password), a message that may be transmitted to second user device 120, and/or an identity confirmation result).
As per claim 9: The method of claim 8, wherein causing performance of the transaction between the first user and the second user is further based on the proof of honesty of the second user (Paragraph 42; Authentication processing application 140 may correspond to one or more processes to execute modules and associated specialized hardware of service provider server 130 to authenticate a user using first user device 110 in response to an access request, where the authentication occurs based on confirming the user's identity through a message transmitted to second user device 12).
As per claim 11: The one or more computer-readable media of claim 10, wherein the proof of honesty includes a proof token generated based on the augmented identity credential for the first user (See abstract; An identity confirmation request may be generated, which may include a picture of a user that should be performing the authentication, such as a user owning the device or account that is being accessed.).
As per claim 12: The one or more computer-readable media of claim 11, further comprising generating the proof token based further on a challenge from the second user (See abstract; An identity confirmation request may be generated, which may include a picture of a user that should be performing the authentication, such as a user owning the device or account that is being accessed.).
As per claim 13: The one or more computer-readable media of claim 10, wherein augmenting the identity credential for the first user further comprises augmenting the identity credential for the first user with one or more identity attributes of the first user (See Fukuda; Paragraph 85; mapping the rule to the ID of the user and the ID of the selected bot).
As per claim 15: The one or more computer-readable media of claim 14, wherein the one or more Rulebook hosts form a hierarchy of Rulebooks (See abstract; An identity confirmation request may be generated, which may include a picture of a user that should be performing the authentication, such as a user owning the device or account that is being accessed.).
As per claim 16: Ericson discloses a system, comprising:one or more processors; and memory storing contents that, when executed by the one or more processors, cause the system to (See Abstract):
obtain a set of identifiers each associating a user’s identity with a distinct rule of a Rulebook hosted by a first Rulebook host (See abstract; An identity confirmation request may be generated, which may include a picture of a user that should be performing the authentication, such as a user owning the device or account that is being accessed.); 
determine whether any identifier from the set of identifiers exists with a second Rulebook host (Paragraph 31; Database 116 may include an access request, entered authentication credentials (e.g., a username/password), a message that may be transmitted to second user device 120, and/or an identity confirmation result); and 
However, Ericson does not specifically disclose manage the user's subscription to the Rulebook based, at least in part, on the determining (Paragraph 85; mapping the rule to the ID of the user and the ID of the selected bot);
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, having the teachings of Yeung and Vantalon in it’s entirety, to modify the technique of Yeung for reduce the rate of license validation requests to less than a threshold value by adopting Vantalon's teaching for contact the CA server to access the media if the initial rights and license exceed those provided during the bridge operation. The motivation would have been to improve software license management.
As per claim 17: The system of claim 16, wherein the contents further cause the system to, responsive to determining that no identifier from the set of identifiers exits with the second Rulebook host:
publishing the set of identifiers to evidence the user’s subscription to the Rulebook; and issuing one or more credentials for proving honesty of the user in association with the Rulebook (See abstract; An identity confirmation request may be generated, which may include a picture of a user that should be performing the authentication, such as a user owning the device or account that is being accessed.).
As per claim 18: The system of claim 16, wherein the second Rulebook host hosts a Rulebook that shares at least a common rule with the Rulebook hosted by the first Rulebook host (See abstract; An identity confirmation request may be generated, which may include a picture of a user that should be performing the authentication, such as a user owning the device or account that is being accessed.).
As per claim 19: The system of claim 18, wherein the contents further cause the system to, responsive to determining that at least one identifier from the set of identifiers exits with the second Rulebook host, perform host migration management based, at least in part, on the common rule (See abstract; An identity confirmation request may be generated, which may include a picture of a user that should be performing the authentication, such as a user owning the device or account that is being accessed.).
As per claim 20: The system of claim 18, wherein performing host migration management is further based on obtaining proof of honesty of the user associated with the common rule (Paragraph 85; mapping the rule to the ID of the user and the ID of the selected bot).
As per claim 21: The system of claim 16, wherein the Rulebook hosted by the first Rulebook host includes at least one rule that (a) is inherited from a Rulebook hosted by the second Rulebook host or (b) overrides a rule of the Rulebook hosted by the second Rulebook (Paragraph 85; mapping the rule to the ID of the user and the ID of the selected bot).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BROWN whose telephone number is (571)270-1472. The examiner can normally be reached 730-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D BROWN/Primary Examiner, Art Unit 2433